Citation Nr: 0429703	
Decision Date: 11/03/04    Archive Date: 11/10/04

DOCKET NO.  02-21 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating for internal 
derangement of the right knee, currently evaluated as 20 
percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis of the right knee, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

A. Contreras, Law Clerk
INTRODUCTION

The veteran served on active duty from August 1954 to August 
1956.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a January 2002 decision by the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas. 

In June 2004, the veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge.  A transcript of the 
hearing is part of the record.


FINDINGS OF FACT

1.  Internal derangement of the right knee is manifested by 
severe instability.

2.  Traumatic arthritis of the right knee is manifested by 
pain with flexion to 50 degrees and extension to 0 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for internal 
derangement of the right knee have been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257. 

2.  The criteria for a rating in excess of 10 for traumatic 
arthritis of the right knee have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5003, 
5260, 5261 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and to 
assist a claimant in developing the information and evidence 
necessary to substantiate a claim.  

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to his claim.  

The veteran filed his claim in September 2001.  The RO 
adjudicated the claim in January 2002.  The RO provided the 
veteran notice of the VCAA in the November 2002 statement of 
the case.  The notice complied with the specificity 
requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (identifying evidence to substantiate the claim and 
the relative duties of VA and the claimant to obtain 
evidence); Charles v. Principi, 16 Vet. App. 370 (2002) 
(identifying the document that satisfies VCAA notice).  The 
notice also included the provision of 38 C.F.R. § 3.159, 
pertaining the request for "any evidence in the claimant's 
possession." 

Although the VCAA notice followed the rating decision, the 
veteran is not prejudiced by the out-of-sequence notice 
because the notice contain the specific content required by 
the VCAA and the veteran was subsequently provide a VA 
examination and the opportunity to present evidence and 
address the issue at a hearing, safeguarding his due process 
right to notice and the opportunity to be heard.  Moreover, 
the additional evidence was considered in the March 2004 
supplemental statement of the case, more than the statutory 
one-year period for adjudicating the claim.  For these 
reasons, no further notice is needed to comply with the VCAA. 
Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  As the veteran has not identified any 
additional evidence and as there is otherwise no outstanding 
evidence to obtain, the Board concludes that the duty-to-
assist provisions of the VCAA have been complied with.

Factual Background

In 1957, the RO granted service connection for internal 
derangement of the right knee and assigned a 10 percent 
rating under Diagnostic Code 5257.

In a June 1993 rating decision, the RO increased the rating 
to 30 percent under Diagnostic 5257.  

The veteran filed the current claim in September 2001.  On 
appeal, the RO assigned a separate 20 percent rating for 
internal derangement and a separate 10 percent rating for 
traumatic arthritis.  The combined rating was continued at 30 
percent.

On VA examination in November 2001, the veteran complained of 
right knee pain and instability, causing him to fall 
occasionally.  Range of motion was 0 to 120 degrees.  There 
was moderate crepitus with flexion.  There was mild laxity 
with medial rotation of the leg.  

VA records, covering the period from January 2002 to October 
2002, show that the veteran had worsening pain and that he 
used a cane for long distance walking.  It was noted that the 
veteran had degenerative joint disease in both knees with the 
right knee more painful than the left.  

On VA examination in March 2004, the veteran stated that he 
could only stand for about 10 to 15 minutes before he had to 
rest.  He reported that he did not get out of the house a 
lot.  He stated that he used a quadripod cane and 
occasionally used a brace.  The veteran indicated that the 
pain was present all day, but it had exacerbations with cold 
and/or rainy weather.  He reported having dull pain almost 
all day.  He could not climb up steps.  He said that his knee 
occasionally locked and he had fallen.  He stated that during 
flare-ups, his tolerance for walking and climbing stairs was 
reduced by about 20 percent.  

On examination, the right knee flexed to 50 degrees and then 
caused pain with no further flexion.  Extension was to 0 
degrees.  There was extensive crepitation on flexion and 
extension.  There was at least a centimeter shift right and 
left on varus and valgus pressure to the knee.  The cruciate 
ligaments appeared to be intact.  There was negative 
Lachman's sign and a negative McMurray's sign.  The examiner 
noted that additional disability with repetitive use was 20 
percent, all being related to pain and fatigue.  The 
impression was degenerative arthritis of the right knee, 
effusion of the right knee, and decreased range of motion of 
the right knee.  X-rays revealed internal derangement and 
traumatic arthritis.  

At the hearing in April 2004, the veteran testified that he 
had flare-ups of pain about 2 or 3 times a week, especially 
when he walked for a long distance.  He reported that his 
right knee hurt all the time with a dull pain, that it was 
swollen all the time, and that it sometimes locked up, 
especially when he attempted to step off a curb.  He 
indicated that he could only walk half a block or less before 
he would be in pain and would have to rest.  He indicated 
that he wore some type of brace when his knee hurt badly, and 
that he used a cane.  The veteran rated the pain as 8 out of 
10.  He reported falling between 7 and 10 times in the past 
year because of his knee.  He indicated that he felt that his 
knee condition had gotten worse.  He reported having knee 
instability from side to side, especially when he walked.  

Rating Criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  The 
veteran's entire history is reviewed when making disability 
evaluations.  38 C.F.R. 4.1. 

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, as here, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).


The RO has assigned the veteran a 20 percent rating for 
internal derangement of the right knee in accordance with the 
criteria set forth in the Schedule for Rating Disabilities, 
38 C.F.R. § 4.71a, Diagnostic Code (DC) 5257.  Additionally, 
a 10 percent rating has been assigned for traumatic arthritis 
of the right knee in accordance with DC 5010.

Knee impairment with recurrent subluxation and lateral 
instability is rated 20 percent when moderate and 30 percent 
when severe.  38 C.F.R. § 4.71a, DC 5257.

Arthritis due to trauma, substantiated by X-ray findings, 
shall be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
DC 5010.

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, DC 5003.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent.  Flexion limited to 45 degrees warrants a 10 percent 
rating and flexion limited to 30 degrees warrants a 20 
percent rating.  The highest available rating, 30 percent, is 
warranted when flexion is limited to 15 degrees.  38 C.F.R. § 
4.71a, DC 5260.

Limitation of extension of the leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent rating.  Extension limited to 15 degrees warrants a 
20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  A 40 percent rating is 
warranted when extension is limited to 30 degrees.  The 
highest available rating, 50 percent, is warranted when 
extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DC 
5261.

38 C.F.R. § 4.71, Plate II, shows that normal flexion and 
extension of the knee is from 0 degrees to 140 degrees.

A precedent opinion of VA General Counsel, VAOPGCPREC 9-2004 
(9/17/04), held that separate ratings under diagnostic code 
5260 (limitation of flexion of the leg) and diagnostic code 
5261 (limitation of extension of the leg) may be assigned for 
a disability of the same knee.

A precedent opinion of VA General Counsel, VAOPGCPREC 23-97 
(7/1/97), held that a claimant who has arthritis and 
instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257, citing Esteban v. Brown, 6 
Vet. App. 259 (1994).

Also, when a diagnostic code provides for compensation based 
solely on limitation of motion, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 must also be considered, and the examination 
upon which a rating decision is based must adequately portray 
the extent of the functional loss due to pain "on use or due 
to flare-ups."  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is the inability to 
perform normal working movement with normal excursion, 
strength, speed, coordination, and endurance, and that 
weakness is as important as limitation of motion, and that a 
part which becomes disabled on use must be regarded as 
seriously disabled.  However, a little-used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, through atrophy, for example.  38 C.F.R. § 4.40.

The provisions of 38 C.F.R. §§ 4.45 and 4.59 contemplate 
inquiry into whether there is crepitation, limitation of 
motion, weakness, excess fatigability, incoordination, and 
impaired ability to execute skilled movements smoothly, and 
pain on movement, swelling, deformity, or atrophy of disuse.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight-bearing are 
also related considerations.

It is the intention of the rating schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as at least minimally compensable. Functional 
loss, supported by adequate pathology and evidenced by 
visible behavior of the veteran undertaking the motion, is 
recognized as resulting in disability. DeLuca v. Brown, 8 
Vet. App. 202 (1995).

Analysis 

As for internal derangement, the veteran is rated at 20 
percent under DC 5257.  The criteria for the next higher 
rating, 30 percent, require severe instability.  On recent VA 
examination, there was at least a centimeter shift, right and 
left, on varus and valgus pressure to the knee.  X-rays 
showed lateral subluxation of the tibia in the relationship 
to the distal femur.  There was soft tissue swelling around 
the knee with possible small joint effusion.  The examiner 
also found that repetitive use related to pain and fatigue 
reduced the veteran's ability to walk and climb stairs by 20 
percent.  The veteran testified that he had flare-ups of pain 
about 2 or 3 times a week, that he had pain all the time, 
that the knee was swollen all the time, and that it sometimes 
locked up, especially when he attempted to step off a curb.  
He indicated that he could only walk half a block or less 
before he would be in pain and would have to rest.  He 
reported falling between 7 and 10 times in the past year 
because of his knee and that the knee was unstable from side 
to side, especially when he walked.  In light of this, the 
findings more nearly approximate the criteria of severe 
instability, warranting a 30 percent rating, the maximum 
rating under DC 5257. 

As for traumatic arthritis, the veteran is rated at 10 
percent on the basis of limitation of motion.  DCs 5003, 
5260, and 5261.  As for DC 5260, the veteran had some 
limitation of motion of the right knee with flexion to 50 
degrees with pain.  As to DC 5261, the veteran had extension 
of the right knee within normal limits.  There was extensive 
crepitation on flexion and extension and joint line 
tenderness.  At the hearing, the veteran testified that his 
right knee hurt all the time, it was swollen all the time, 
and that it sometimes locked up.  

Considering functional loss due to pain, the limitation of 
flexion does not nearly approximate or equate to flexion 
limited to 30 degrees, which is the criteria for the next 
higher rating.  As for extension, the criterion for a 10 
percent rating is extension limited to 10 degrees, which is 
not shown.  Because extension is within normal limits, a 
separate rating under DC 5261, as contemplated by 
VAOPGCPREC 9-2004, is not warranted.  


ORDER

A 30 percent rating for internal derangement of the right 
knee is granted, subject to the law and regulations, 
governing the award on monetary benefits. 

A rating in excess of 10 percent for traumatic arthritis of 
the right knee is denied. 


____________________________________________
GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



